Citation Nr: 1204551	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). The hearing was legally sufficient.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been diagnosed with bilateral hearing loss.

2. He is competent to report the circumstances of his service and his symptoms.

3. The preponderance of the evidence reflects that the Veteran does not have hearing loss due to any incident of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).





Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

VA also has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains treatment records identified by the Veteran and the report of a June 2009 VA examination. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate. 

The Board remanded the Veteran's claim for additional development in June 2011. The Board directed the RO/AMC to assist the Veteran in attempting to obtain hearing test results from his former employer. The record reflects that the RO/AMC made multiple attempts to obtain the results of those tests, but did not receive any response from the former employer. The RO/AMC informed the Veteran in a November 2011 letter that his employer had not responded to requests. As the Veteran stated in a December 2011 letter that the records likely were unavailable and that he did not have any additional source for the records, the Board finds the duty to assist in the gathering of records has been met and the RO/AMC has substantially completed the July 2011 remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran seeks service connection for a hearing disability claimed as the result of in-service noise exposure. Although his service records reflect that the Veteran worked around aircraft, he has also experienced post-service noise exposure. He has indicated that his hearing loss began in approximately 2001. As there is no medical evidence supporting the claim and a 2009 VA examiner opined that the etiology of hearing loss could not be determined without resort to speculation, the Board must deny his claim. 38 C.F.R. § 3.102.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

Here, the Veteran's active duty service treatment records reflect normal hearing at the times of his entry into, and discharge from, service. However, his hearing was tested at those times using 'whispered voice' tests. The Veterans Health Administration (VHA) Handbook for Audiology indicates that the 'whispered voice' test is now considered an inadequate measure of hearing as it may not rule out mild hearing loss. 

In April 2007, the Veteran submitted a claim for service connection for bilateral hearing loss. He noted on his claim form that hearing loss began in January 2001. On an August 2007 statement, the Veteran stated that "as an aircraft mechanic and flight engineer on board several different aircraft, I was exposed to extreme engine noises that generated decibels well over the recognized safe limit for exposure without hearing damage." He contended that exposure likely "contributed" to his current tinnitus. His DD-214 verifies his specialty as an aerial engineer and shows that he served with an air transport squadron.

An August 2008 private treatment note reflects that the Veteran experienced hearing loss. He was afforded a VA examination in June 2009. The examiner noted review of service treatment records and interviewed the Veteran as to his history of noise exposure. The Veteran reported the following: exposure to loud engine and aircraft noises in service, without benefit of ear protection; occupational noise exposure while working for American Airlines, with benefit of ear protection; and recreational noise exposure such as woodworking, with benefit of ear protection.  The examiner diagnosed a mild sloping to severe sensorineural hearing loss in the right ear from 1000 to 8000 hertz and a moderate sloping to severe sensorineural hearing loss in the left ear from 3000 to 8000 hertz. The examiner noted that the only in-service measurement of hearing was a whispered voice test, which was known to be unreliable. As a result, the examiner opined that an opinion could not be rendered without resort to speculation as to the relationship of current hearing loss to service.

During the April 2011 hearing, the Veteran testified that he did not have hearing protection during his four (4) years of active duty, but did use hearing protection during his 33 post-service years of employment as an airline mechanic. He stated that he did not know when his hearing loss began. His spouse testified that he had a hearing problem for the duration of their 26 year marriage. The Veteran's wife reported that he did not seek any additional testing for his hearing because he did not want to admit to the disability.

There is no medical evidence correlating the Veteran's current complaints of hearing loss to an incident of his active duty service. Although the Veteran is competent to report in-service acoustic trauma, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492. He reported on his claim form that he did not experience hearing loss until 2001, approximately 44 years after service. His wife attested that the Veteran had experienced hearing loss since approximately 1986, which is more than 30 years after his active duty service.

The VA examination reports reflect the examiner's opinion that it is not possible to determine the etiology of the Veteran's hearing loss without resort to speculation. Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2011); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan, 451 F.3d 1331. First, the Board must determine whether the evidence comes from a "competent" source, then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308. Finally the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. The Board accords the Veteran the benefit of the doubt where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).

Here, although the Veteran is competent to discuss the circumstances of his service, he is not competent to render a medical opinion. Bostain, 11 Vet. App. at 127. Further, he has stated that his hearing loss did not begin until more than four (4) decades after service and no medical professional has linked his current hearing loss to any type of acoustic trauma, let alone in-service trauma. The only medical opinion of record states that an opinion cannot be rendered without resort to speculation, which cannot serve as a basis for service connection. 38 C.F.R. § 3.102. 

As there is no medical evidence within the claims file supporting the Veteran's contentions and his own lay statements reflect that hearing loss did not manifest during or soon after service, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990). The claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


